DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/4/2020.  Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.

Claim Objections
Claims 7-8 and 17-18 are objected to because they recite the limitation “the second interface.”  There is insufficient antecedent basis for these limitations in parent claims 1 and 11.  For the purpose of prior art analysis Examiner assumes these claims depend from claims 2 and 12.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gruber et al. (US 2012/0016678 A1, hereinafter Gruber).

As to independent claim 1, Gruber discloses a computer-implemented method comprising:
receiving, from a user device (“In the example of FIG. 7, input elicitation functionality and output processing functionality are distributed among client 1304 and server 1340, with client part of input elicitation 1094a and client part of output processing 1092a located at client 1304, and server part of input elicitation 1094b and server part of output processing 1092b located at server 1340,” paragraph 0100 lines 1-7), a first user input comprising an input string (“In step 710, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712,” paragraph 0598 lines 1-4);
generating a set of natural language processing signals based on the first user input (“In step 714, the candidate speech interpretations 712 are sent 
selecting an intent that matches the first user input, the selection based on the natural language processing signals (“the user interface enables the user to interrupt and choose among the paraphrases of natural language interpretations 732,” paragraph 0601 lines 1-3), the intent corresponding to a computer executable function (“requests are dispatched 720 to services and results are dynamically gathered,” paragraph 0604 lines 1-2);
identifying an interface associated with the intent (figure 43A weather forecast display);
extracting, from the first user input, a set of values associated with entities of the interface (figure 43A date, default location, high temperature, low temperature, text description); and
approximately instantaneously to the receipt of the first user input (“as requests are dispatched 720 to services and results are dynamically gathered, intermediate results may be displayed in the form of real-time progress 736. For example, a list of restaurants may be returned and then their reviews may be populated dynamically as the results from the reviews services arrive,” paragraph 0604 lines 1-5), enabling for display as the interface on the user device, the interface displayed including values from the set of values (figure 43A weather forecast display).

claim 2, Gruber further discloses a method comprising:
receiving, from the user device a second user input comprising a text string (“In this example, the user has asked about the local weather, then just says ‘in new york,’” paragraph 0627 lines 5-6);
generating an updated set of natural language processing signals based on the combination of the first user input and the second user input (“In step 714, the candidate speech interpretations 712 are sent to a language interpreter 1070, which may produce representations of user intent 716 for at least one candidate speech interpretation 712,” paragraph 0600 lines 1-4);
selecting an intent that matches the combination of the first user input and the second user input, the selection based on the updated set of natural language processing signals (“When the user says ‘in new york’, assistant 1002 uses short term personal memory component(s) 1052 to access the dialog context and thereby determine that the current domain is weather forecasts. This enables assistant 1002 to interpret the new utterance ‘in new york’ to mean ‘what is the weather forecast in New York this coming Tuesday?,’” paragraph 0627 lines 7-13);
identifying a second interface associated with the newly selected intent (figure 43B weather forecast display);
extracting, from the combination of the first user input and the second user input, a second set of values associated with entities of the second 
enabling the second interface for display on the user device, the second interface for display including values from the second set of values (figure 43B weather forecast display).

As to dependent claim 3, Gruber further discloses a method wherein the first user input is a voice input (“In step 710, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712,” paragraph 0598 lines 1-4).

As to dependent claim 4, Gruber further discloses a method wherein selecting an intent that matches the user input comprises comparing the first user input to one or more previously received user input strings and, responsive to the first user input matching the one or more previously received user input strings, selecting an intent that was selected in response to at least one of the previously received user input strings (“the embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like),” paragraph 0130 lines 4-11, emphasis added).

As to dependent claim 5, Gruber further discloses a method wherein selecting an intent that matches the user input comprises applying a trained computer model to predict a most applicable intent (“A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models,” paragraph 0314 lines 1-12).

As to dependent claim 6, Gruber further discloses a method wherein an interface includes an associated set of entities (figure 43A date, default location, high temperature, low temperature, text description).

As to dependent claim 7, Gruber further discloses a method wherein the first interface and the second interface are the same interface (if the clarification statement of paragraph 0627 matches the system’s initial assumption, figures 43A and 43B will display the same information).

claim 8, Gruber further discloses a method wherein the first interface and the second interface are different interfaces (compare figures 43A and 43B).

As to dependent claim 9, Gruber further discloses a method wherein the input string is a text string (“In step 21, assistant 1002 may offer interfaces on one or more input channels. For example, a user interface may offer the user options to speak or type or tap at any stage of a conversational interaction,” paragraph 0243 lines 1-4).

As to dependent claim 10, Gruber further discloses a method wherein the input string is an audio input (“In step 710, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712,” paragraph 0598 lines 1-4).

As to independent claim 11, Gruber discloses a computer system comprising:
one or more computer processors (figure 3 part 63) for executing computer program instructions; and
a non-transitory computer-readable storage medium (figure 3 part 65) comprising stored instructions executable by at least one processor, the instructions when executed causing the processor to:
receive, from a first user device (“In the example of FIG. 7, input elicitation functionality and output processing functionality are 
generate a set of natural language processing signals based on the first user input (“In step 714, the candidate speech interpretations 712 are sent to a language interpreter 1070, which may produce representations of user intent 716 for at least one candidate speech interpretation 712,” paragraph 0600 lines 1-4);
select an intent that matches the first user input, the selection based on the natural language processing signals (“the user interface enables the user to interrupt and choose among the paraphrases of natural language interpretations 732,” paragraph 0601 lines 1-3), the intent corresponding to a computer executable function (“requests are dispatched 720 to services and results are dynamically gathered,” paragraph 0604 lines 1-2);
identify an interface associated with the intent (figure 43A weather forecast display);
extract, from the first user input, a set of values associated with entities of the interface (figure 43A date, default location, high temperature, low temperature, text description); and
approximately instantaneously to the receipt of the first user input (“as requests are dispatched 720 to services and results are dynamically gathered, intermediate results may be displayed in the form of real-time progress 736. For example, a list of restaurants may be returned and then their reviews may be populated dynamically as the results from the reviews services arrive,” paragraph 0604 lines 1-5), enable for display as the interface on the user device, the interface displayed including values from the set of values (figure 43A weather forecast display).

As to dependent claim 12, Gruber further discloses a system comprising further stored instructions, the instructions when executed further causing the processor to:
receive, from the user device, a second user input comprising a text string (“In this example, the user has asked about the local weather, then just says ‘in new york,’” paragraph 0627 lines 5-6);
generate an updated set of natural language processing signals based on the combination of the first user input and the second user input (“In step 714, the candidate speech interpretations 712 are sent to a language interpreter 1070, which may produce representations of user intent 716 for 
select an intent that matches the combination of the first user input and the second user input, the selection based on the updated set of natural language processing signals (“When the user says ‘in new york’, assistant 1002 uses short term personal memory component(s) 1052 to access the dialog context and thereby determine that the current domain is weather forecasts. This enables assistant 1002 to interpret the new utterance ‘in new york’ to mean ‘what is the weather forecast in New York this coming Tuesday?,’” paragraph 0627 lines 7-13);
identify a second interface associated with the newly selected intent (figure 43B weather forecast display);
extract, from the combination of the first user input and the second user input, a second set of values associated with entities of the second interface (figure 43B date, corrected location, high temperature, low temperature, text description); and
enable the second interface for display on the user device, the second interface for display including values from the second set of values (figure 43B weather forecast display).

As to dependent claim 13, Gruber further discloses a system wherein the first user input is a voice input (“In step 710, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) 

As to dependent claim 14, Gruber further discloses a system wherein the instructions that cause the processor to select an intent that matches the user input comprise instructions to compare the first user input to one or more previously received user input strings and, responsive to the first user input matching the one or more previously received user input strings, instructions to select an intent that was selected in response to at least one of the previously received user input strings (“the embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like),” paragraph 0130 lines 4-11, emphasis added).

As to dependent claim 15, Gruber further discloses a system wherein the instructions that cause the processor to select an intent that matches the user input comprise instructions that cause the processor to apply a trained computer model to predict a most applicable intent (“A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in 

As to dependent claim 16, Gruber further discloses a system wherein an interface includes an associated set of entities (figure 43A date, default location, high temperature, low temperature, text description).

As to dependent claim 17, Gruber further discloses a system wherein the first interface and the second interface are the same interface (if the clarification statement of paragraph 0627 matches the system’s initial assumption, figures 43A and 43B will display the same information).

As to dependent claim 18, Gruber further discloses a system wherein the first interface and the second interface are different interfaces (compare figures 43A and 43B).

As to dependent claim 19, Gruber further discloses a system wherein the input string is a text string (“In step 21, assistant 1002 may offer interfaces on one or more input channels. For example, a user interface may offer the user options to speak or type or tap at any stage of a conversational interaction,” paragraph 0243 lines 1-4).

claim 20, Gruber further discloses a system wherein the input string is an audio input (“In step 710, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712,” paragraph 0598 lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2018/0068657 A1 disclosing natural language processing and intent inference
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Ryan Barrett/
Primary Examiner, Art Unit 2145